Action on a policy of transportation insurance for a loss by fire. On January 18, 1933, plaintiff, a forwarder, shipped at Kansas City a quantity of goods on a truck owned and operated by Molander Brothers Freight Lines for delivery at Denver, Col. On January twentieth, while the truck and its contents were at Salina, Kan., era route to Denver, the goods were completely destroyed by fire, one of the risks insured against. The policy of insurance was issued by defendant to Molander Brothers Freight Lines with a rider making plaintiff an assured under the policy. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.